Title: To Thomas Jefferson from William Few, 26 September 1807
From: Few, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York Septr 26th 1807
                        
                        I take the liberty of sending to you by Mr Gallatin a bottle of salad oil, the first perhaps that was ever
                            made in the United States. It was pressed from the seed of a plant which grows in the southern States, and is known there
                            by the name of Bene, and is cultivated in those States by the Negroes only for their own use, the pod which contains the
                            seed before it is matured, I am told is the part which they use.
                        I have not learned the Botanic term of the plant nor under what class, or order it is arranged.
                        The seed was sent to me from Georgia by Mr Milledge of the Senate of the United States whose Agricutural and
                            scentific researches have rendered important services to that State.
                        Six Bushels of the seed produced about six gallons of cold drawn oil, of the quality I send, and about twelve
                            gallons of warm drawn oil that is not quite so pure and well tasted, but it may be used as salad oil, or for painting, or
                            lamps. 
                  I am sir with sincere Respect Your most Obdt. Servt.
                        
                            W Few
                            
                        
                    